Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Examiner would like to thank the Applicant for the well-presented response, which was useful in the examination. The Examiner appreciates the Applicant’s efforts to perform a careful analysis and make appropriate amendments to the claims.

The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-20 are pending. Claims 1-20 have been examined.  Claims 1-20 have been allowed. 

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claims 1, 7, and 13, Adams and Abdallah in combination teach an emulation/virtualization system comprising:
a guest fetch logic component for accessing a plurality of guest instructions; 
a guest fetch buffer coupled to the guest fetch logic component and a branch prediction component for assembling the plurality of guest instructions into a guest instruction;
a plurality of conversion tables including a first level conversion table and a second level conversion table coupled to the guest fetch buffer for translating the guest instruction block into a corresponding native conversion block

a conversion look aside buffer coupled to the native cache for storing a mapping of the guest instruction block to corresponding native conversion block;
wherein upon a subsequent request for a guest instruction, the conversion look aside buffer is indexed to determine whether a hit occurred, wherein the mapping indicates the guest instruction has a corresponding converted native instruction in the native cache; and
in response to the hit the conversion look aside buffer forwards the translated native instruction for execution.
However, Adams and Abdallah either alone or in combination do not teach three separate components:
a system emulation/virtualization converter to handle system code that requires a guest system architecture for execution;
an application code converter to handle application code that requires the guest system architecture for execution; and
a system converter wherein the system emulation/virtualization converter and the application code converter implement a system emulation process, and wherein the system converter implements a system conversion process for executing code from a guest image that requires architectural components that are common to both the guest system architecture and a host system architecture where the guest system architecture and host system architecture are different;
in combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148